Citation Nr: 0117366	
Decision Date: 06/28/01    Archive Date: 07/03/01	

DOCKET NO.  97-10 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from June 1982 
to March 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 1998, the Board denied service connection for 
cervical pain, frostbite of the hands and frostbite of the 
feet.  In April 2000, the Board denied a compensable rating 
for residuals of an appendectomy scar and also denied a 
compensable rating for residuals of cyst removal from the 
lower lip.  On the October 1998 Board decision, the back 
disorder claim was characterized as entitlement to service 
connection for a lumbosacral strain.  The veteran was asked 
to identify any sources of medical treatment and the RO was 
to obtain medical records.  The veteran was also to be 
afforded an examination to determine the nature, status and 
etiology of any low back disability.  In its April 2000 
decision, the Board noted that although the veteran was 
examined, the examiner provided no comment as to whether the 
degenerative changes were related to the low back complaints 
for which the veteran was treated during service.  The case 
was remanded for the examiner to clarify his opinion.  The 
veteran was again examined and the necessary opinion was 
rendered.  The veteran was also afforded another opportunity 
to identify any private medical treatment he may have 
received.  The veteran has not identified any private medical 
treatment or records.  However, he was examined and the 
necessary opinion was rendered by the examining physician.  
The development requested by the Board has been completed and 
the Board now proceeds with its review of the appeal.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Back symptoms during service were transitory in nature 
and resolved without residual disability.  

3.  Arthritis was not manifested to a degree of 10 percent or 
more within the year after the veteran completed active 
service.  

4.  The veteran's current back disability is not the result 
of disease or injury during service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 101 (16), 1101, 1110, 1112, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101 (16), 1110, 1131 (West 1991).  

Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  See also Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Arthritis may be presumed to have been incurred during active 
service if manifest to a degree of 10 percent or more within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

Veterans Claims Assistance Act of 2000

The veteran's application for service connection for a back 
disorder is complete.  The rating decision, statement of the 
case, supplemental statements of the case and other 
correspondence notified the veteran and his representative of 
the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
Specifically, VA has made reasonable efforts to obtain 
private records.  The Board's October 1998 decision notified 
the veteran of the need for VA to obtain any pertinent 
private medical records.  In October 1998, the RO wrote to 
the veteran and asked him to identify any private health care 
providers, so the RO could obtain records.  The veteran did 
not respond.  In April 1999, the RO again asked the veteran 
to identify private health care providers so that records 
could be obtained.  Again, the veteran did not respond.  The 
October 1999 supplemental statement of the case noted that 
the veteran had not responded to requests for medical 
information.  In April 2000, the Board also noted that the 
veteran had not responded to information requests and 
afforded him an another opportunity.  In April 2000, the RO 
again asked the veteran to identify health care providers, so 
that records could be obtained.  The veteran's response was 
received in May 2000, when he submitted a copy of private 
magnetic resonance imaging of his spine.  He did not identify 
any other medical health care providers from which VA might 
obtain additional evidence.  The Board concludes that VA has 
made reasonable efforts to obtain relevant private medical 
records.  

All relevant Federal records have been obtained.  The service 
medical records are in the claims folder, as are the VA 
examination reports.  

The veteran was examined by VA in May 1999 and July 2000.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein VCAA) and under all applicable law, 
regulations and VA procedural guidance.  See 38 C.F.R. 
§ 3.103 (2000).

VCAA became law while this claim was pending.  The RO did not 
consider the case under VCAA and VA guidance issued pursuant 
to VCAA.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the act.  In 
addition to performing the pertinent development required 
under VCAA, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under VCAA 
for the Board to proceed to review the appeal.  Neither the 
veteran nor the representative have asserted that the case 
requires further development or action under VCAA.  

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duty to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  For these 
reasons, the veteran is not prejudiced by the Board's review 
on the merits.  Compare Bernard, at 393.  




Factual Background

When the veteran was examined for service, in July 1981, his 
spine was reported to be normal.  A doctor specified that 
there was no back trouble.  The service medical records 
contain a clinical note, dated in June 1984, which shows that 
the veteran complained of back pain.  He had, reportedly, 
been injured while working on a vehicle.  There was 
tenderness and tightness over the right side, limitation of 
motion, and complaints of pain while walking.  The assessment 
was a muscle spasm with complaints of increased pain and/or 
strain.  Treatment was provided.  A spasm of the lumbosacral 
region was also noted.  The clinical notes show continuing 
complaints of right-sided low back pain in June and July 
1984.  There were assessments of low back pain with a 
possible pulled muscle and low back strain.  The veteran was 
treated.

The veteran continued in service and was treated for other 
problems, without back complaints.  In October 1990, the 
veteran was X-rayed for complaints of abdominal pain.  The 
X-rays revealed a convexity of the lumbosacral spine to the 
left.  The medical personnel did not associate the convexity 
with symptoms or a disability.  

The report of the September 1991 general examination shows 
the veteran's spine was normal.  

In August 1993, the veteran was involved in a motor vehicle 
accident, resulting in severe spasm of the right neck and 
right lumbosacral area.  Radiology reading of outside X-ray 
films showed no subluxation of the lumbosacral spine.  The 
diagnosis was a lumbosacral muscle spasm.  Treatment was 
provided.  Subsequent treatment records show other 
conditions, without mention of continuing back 
symptomatology.  

The veteran was examined for a medical board in January 1995.  
The veteran reported symptoms including recurrent back pain.  
The examiners reported various abnormalities; however, the 
veteran's spine was normal.  

A VA examination was provided in May 1999.  The veteran told 
of a back injury during service.  He stated that he had 
intermittent follow-up with physicians for low back pain.  
Currently, he complained of intermittent symptoms.  The 
examiner found an excellent range of motion of the lumbar 
spine in flexion, extension, and side bending.  Toe and heel 
walking were within normal limits.  Neurological evaluation 
revealed physiologic and symmetrical reflexes, strength and 
sensation in both lower extremities.  Internal and external 
rotation of the hips was within normal limits.  Straight leg 
raising was negative, bilaterally.  No atrophy was 
appreciated.  X-ray studies were reported to reveal minimal 
degenerative changes at L5 - S1.  The examiner's impression 
was lumbar strain by history, resolved.  

The veteran submitted a report of private magnetic resonance 
imaging, in March 2000.  Vertebral alignment was anatomic.  
The vertebral bodies were normal in configuration.  A small 
subtle focus of increased signal in the superior posterior 
aspect of the L5 vertebral body on the T1 images might 
represent focal fat or possibly a small hemangioma.  No other 
focal bone marrow signal abnormalities were identified.  The 
L5 - S1 disc was minimally narrowed and there was mild 
desiccation of the disc.  The remainder of the discs were 
normal in height and signal characteristics.  At the L1-2, 
L2-3, L3-4 and L4-5 levels, no significant bulging or 
protrusion was seen.  Mild bilateral facet joint degeneration 
was present at L4-5.  At L5 - S1, there was a broad-based 3-
millimeter posterior disc protrusion lateralizing to the left 
with an associated high signal annular tear.  There was a 
slight indentation in the ventral thecal sac, contact with 
the right S1 nerve root, and displacement of the left S1 
nerve root.  Mild bilateral facet joint degeneration was also 
present.  There was no significant compromise of the neural 
foramina.  It was the impression that the veteran had mild 
degenerative disc disease at the L5 - S1 level including mild 
disc narrowing and desiccation; broad-based posterior disc 
protrusion at the L5 - S1 level lateralizing to the left with 
an associated indentation in the ventral thecal sac, contact 
of the right S1 nerve root, and displacement of the left S1 
nerve root; and mild bilateral facet joint arthropathy at the 
L4-5 and L5 - S1 levels, without compromise of the neural 
foramina.

Pursuant to the Board's remand, the veteran was again 
examined in July 2000.  The examiner reviewed the MRI report 
of March 2000.  The veteran had no interval injury.  He had 
noted rare episodes of numbness in the left hamstrings.  
Physical examination was unchanged from May 1999 with the 
exception of some limitation in his range of motion, and 
tightness in his left hamstring with straight leg raising.  
The remainder of the examination was nonfocal.  

The claims folder was made available to the examiner.  His 
review of the service medical records showed diagnosis of 
muscle spasm.  X-ray evaluation was always negative.  There 
were never any clinical signs of radiculopathy.  There was no 
evidence of ongoing limitation of motion or pain on movement.  
Additionally, the VA evaluation of May 1999 was similarly 
unremarkable.  The doctor expressed the opinion that the mild 
degenerative changes, such as those noted on the veteran's 
MRI were often found in "asymptomatic" individuals and were 
therefore considered to be normal products of aging.  The 
physician expressed the opinion that, in light of negative 
objective findings over several years and only a recent 
history of worsening of subjective complaints, it was the 
doctor's professional opinion that the veteran's current 
symptoms with regard to his lumbar spine were not likely to 
be related to those noted during service, years earlier.  In 
the examiner's opinion, the veteran's current symptoms with 
regard to his lumbar spine were the results of age-related 
degenerative changes in the lumbar spine and not related to 
any specific service-related injury.  

Analysis

The service medical records document two episodes of back 
pain during service.  The service medical records do not show 
these episodes to be chronic.  Further, there is no evidence 
from a physician or other medical professional which 
identifies the symptoms in service as being those of a 
chronic disability.  38 C.F.R. § 3.303(b)(2000).  

Looking for a continuity of symptomatology, while the veteran 
has reported continuing back symptoms, there is no evidence 
from a physician or other medical professional which connects 
his reported symptoms to a current disability.  38 C.F.R. 
§ 3.303(b) (2000); Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

Further, while the veteran asserts that he has a current back 
disability due to injury during service, that assertion is 
not supported by any evidence from a doctor or other medical 
professional.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As a lay witness, the veteran does not have the 
medical training and experience to provide an opinion as to 
cause or etiology.  Those are medical questions which require 
evidence from a trained medical professional.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

In this case, the evidence from the trained medical 
professionals shows that the veteran had two episodes of back 
pain during service and on each occasion he was treated.  He 
subsequently received treatment for other problems, without 
continuing back complaints.  On the examination for 
separation from service, the veteran specifically reported 
recurrent back pain; however, a physician found that the 
veteran's spine was normal.  Again, in 1999 and 2000, the 
veteran's back was examined, pursuant to his complaints of 
pain, and it was determined by a medical professional that 
the veteran did not have any chronic residuals from disease 
or injury during service.  The opinions of the physicians who 
examined the veteran provide a preponderance of the evidence 
which establishes that he does not have a low back disability 
as the result of disease or injury, incurred or aggravated, 
during service.  Consequently, the claim must be denied.  


ORDER

Service connection for a low back disorder is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

 

